Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/22 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, 17, & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 16-20 of copending Application No. 16/798,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘120 application anticipate the claims of the instant application.  By way of illustration, consider the respective claim 1 from each disclosure:

Claim 1 of the ‘120 application
1. A computer-implemented method comprising:

receiving an artifact; 

extracting features from the artifact and populating a vector; 

reducing features in the vector using a feature reduction operations to result in a modified vector having a plurality of buckets; 

identifying a presence of predetermined types of features within buckets of the modified vector influencing a score above a pre-determined threshold; 

attenuating a contribution of the identified features within the high influence buckets of the modified vector; 

inputting the modified vector into a classification model to generate a score; and 




providing the score to a consuming application or process.

1. A computer-implemented method comprising:

receiving an artifact; 

extracting features from the artifact and populating a vector; 

reducing features in the vector using a feature reduction operation to result in a modified vector having a plurality of buckets; 

identifying features within buckets of the modified vector above a pre-determined projected bucket clipping threshold; 


generating an overflow vector based on the identified features; 


inputting the modified vector into a classification model to generate a score; 

adjusting the score based on the overflow vector; and 

providing the adjusted score to a consuming application or process.


As can be seen above, the claims are largely similar save for the attenuation step in lieu of the “generating an overflow vector” step of the ‘120 application.  However, according to the instant specification, the specification defines “attenuation” as being synonymous with a reduction operation (instant specification, paragraph 0030), and furthermore that generating an overflow vector is explicitly disclosed by the instant specification as a kind of feature reduction step (instant specification, paragraph 0019).  Thus, the instant claims appear to be a particular species that is anticipated by the genus claims of the ‘120 application, which would result in two patents on the same invention.
supra.  Likewise, dependent claims 2-7, 10, 11, & 18 of the instant application are substantially similar to dependent claims 2-7, 17, 18, & 20 (respectively) of the ‘120 patent and are rejected for substantially similar reasons as discussed supra.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim is directed toward “a system method”, which obfuscates exactly which statutory category of invention this claim and its dependents belong.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2020/030913 (hereinafter, “Ducau”) in view of U.S. Patent Publication 2019/0260775 (hereinafter, “Bartos”).

Ducau discloses a computer-implemented method, system, and computer program product comprising: receiving an artifact (e.g. paragraph 1038); extracting features from the artifact and populating a vector (Ibid); identifying a presence of predetermined types of features of the vector influencing a score above a pre-determined threshold (paragraphs 1066-1068); attenuating a contribution of the identified features within the high influence buckets of the modified vector (Ibid; see also paragraph 1073); inputting the vector into a classification model to generate a score (paragraph 1098); and providing the score to a consuming application or process (paragraph 1092).  Further regarding claim 9, Ducau additionally discloses a processor and memory (Abstract, and paragraph 1006).
	Ducau is silent regarding reducing features in the vector using feature reduction operations to result in a modified vector having a plurality of buckets. However, Bartos discloses a related invention for using machine learning to identify malware comprising this limitation (e.g. paragraphs 0033, 0057-0058, & 0132-0133).  It would have been obvious prior to the effective filing date of the instant application to use feature reduction operations to result in a modified vector having a plurality of buckets in the invention disclosed by Ducau, as the techniques disclosed by Bartos increase the efficacy of detecting malware, including finding previously undetected variants of existing malware (Bartos, paragraphs 0143-0144).




Regarding claims 3 and 11:
The combination further discloses preventing access or execution of the artifact when the classification model characterizes the artifact as being malicious (Ducau, Ibid).

Regarding claims 4 and 12:	The combination further discloses wherein the classification model is a machine learning model trained using a training data set and providing a continuous scale output (Ducau, paragraph 1048).

Regarding claims 5 and 13:	The combination further discloses wherein the machine learning model comprises one or more of: a logistic regression model, a neural network, a convolutional neural network, a recurrent neural network, a generative adversarial network, a support vector machine, a random forest, or a Bayesian model (neural networks at Ducau, e.g. paragraphs 1004, 1032, 1045-1047, etc.; see also Figures 2 & 3).



Regarding claims 7 and15:	The combination further discloses inputting a plurality of vectorized malware samples into the classification model; obtaining a plurality of scores based on the inputted vectorized malware samples; and identifying, based on the classifications, the predetermined types of features within buckets of the vectorized malware samples that influence the scores above the pre-determined threshold (Bartos, paragraphs 0056-0058 and 0132-0134).

Regarding claims 8 and 16:	The combination further discloses wherein the feature reduction operation comprises one or more of: principal component analysis (PCA), random projection matrices (RPM), linear discriminant analysis, canonical correlation analysis, singular value decomposition (SVD), latent semantic indexing (LSI), discrete cosine transform (DCT), randomized principal component analysis (RPCA), or large sample randomized principal component analysis (LS-RPCA) (PCA at Bartos: paragraph 0033).

Regarding claim 18:
	The rejections of claims 2 & 3 apply mutatis mutandis to claim 18.


	The rejections of claims 4 & 5 apply mutatis mutandis to claim 19.

Regarding claim 20:
	The rejection of claim 7 applies mutatis mutandis to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2018/0314835 (Dodson), and U.S. Patents 10,379,995 (Walters); 9,690,938 (Sax); & 9,516,053 (Muddu).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/12/22